DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Response to Amendment
Applicant's amendment to the claims filed on 02/17/2021 has been acknowledged and entered. 

	Response to Arguments
Applicant’s arguments, see pages 8-9, filed 02/17/2021, with respect to claims 1 and 20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 1 and 20 including “wherein the second electrode and the fourth electrode each includes a plurality of cascading portions provided around perimeters of respective first and second wiring layers, and wherein one of the cascading portions of each of the plurality of cascading portions provided around perimeters of the respective first and second wiring layers borders end portions of the respective first and second wiring layers". In particular, the prior art of record falls short with regards to teaching wherein the cascading portions of the second and fourth electrodes (guard rings) have a least one portion that borders end portions of the first and second wiring layers. 

In example:
(i) Fujii et al. (U.S. Patent Pub. No. 2014/0145338) teaches a light detecting device, comprising: a first substrate including a plurality of pixels in a pixel array and a first wiring layer, wherein the first wiring layer includes a first electrode  and a second (dummy) electrode; a second substrate including a signal processing region and a second wiring layer, wherein the plurality of pixels outputs a plurality of pixel signals to the signal processing region, wherein the second wiring layer includes a third electrode and a fourth (dummy) electrode, wherein the first electrode is bonded to the third electrode, wherein the first electrode and the third electrode are electrically connected 
(ii) Kikuchi (U.S. Patent Pub. No. 2015/0137357) teaches a similar device comprising first and second substrates  having first and second wiring layers wherein the first and second wiring layers include first and third electrodes  and second and fourth electrodes respectively, wherein the first and third electrodes are joined together and the second and fourth electrodes are joined together, but fails to specifically teach that the first and second substrates comprises a plurality of pixels in a pixel array and a signal processing region, respectively. Furthermore, Kikuchi fails to specifically teach wherein the second electrode and the fourth electrode each includes a plurality of cascading portions provided around perimeters of respective first and second wiring layers, and wherein one of the cascading portions of each of the plurality of cascading portions provided around perimeters of the respective first and second wiring layers borders end portions of the respective first and second wiring layers.
(iii) Inoue (Japanese Patent Pub. No. 2011-054637) teaches a similar device comprising first and second substrates having first and second wiring layers wherein the first and second wiring layers include first and third electrodes and second and fourth Inoue fails to specifically teach wherein one of the cascading portions of each of the plurality of cascading portions provided around perimeters of the respective first and second wiring layers borders end portions of the respective first and second wiring layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 11, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894